Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 1 of 15 PageID# 6




                                                               COMMONWEALTH OF VIRGINIA




  SUMMONS - CIVIL ACTION                                                                                                                                            L20 .191-00........................
                                                                                                                                                          Case No. .0003
  RULE 3:5; VA. CODE § 8.01-2


   NORFOLK
    ........................................:...................................................................................................             ...................... :................ Circuit Court
  150 ST. PAUL'S BLVD, 7TH FLOOR, NORFOLK 23510
  ..............................................................................................................................................
                                                                                                                      ADDRESS

  TO:

   SF MUTUAL AUTOMOBILE INS. CO., CORPORATION SERVICE CO, R.A.
  ............................................................................................................
  100 SHOCKOE SLIP
  .......................................:....................................................:..............
   FLOOR 2
  ..............................................................:.............................................
   RICHMOND, VA 23219-4100
  ...............................................................................:............................

  The party upon whom this summons and the attached complaint are served is hereby notified that unless
  within 21 days after such service, response is made by filing in the clerk's office of this court a pleading
  in writing, in proper legal form, the allegations and charges may be taken as admitted and the court may
  enter an order, judgment or decree against such party either by default or after hearing evidence.

  Appearance in person is not required by this summons.

  Done in the name of the Commonwealth of Virginia.

  .MAR.CH.9,.2020,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,                            /S/ SCHAEFER, GEORGE E.; III                                                                                      Clerk
              DATE

                                                                          by
                                                                                                                                                   DEPUTY CLERK



  Instructions:




                                                                                                                                                                                 SERVED BY: H.S.1= )757.868.5833
  Hearing Official:                                                                                                                                                              REGISTERED AGENT
                                                                                                                                                                                 SF MUTUAL AUT,MOBILE INS I

                                                                                                                                                                                                 L464872- 1
  FORM CC-1400 MASTER 10/13                                                                                                                         EXHIBIT 1                         -
                                                                                                                                                                                                            ---       - ---I
        Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 2 of 15 PageID# 7
Uploaded: 2020MAR09 15:56 Filed By:HBELL on behalf of Bar# 84793 EPORCARO Reference: EF-63569
E•-Filed: 2020MAR09 NORFOLK CC YNOE at 2020MAR09 16:23 CL20003191-00




          VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF NORFOLK

          HELENE JONES,

                        Plaintiff,

          m                                                       CASE NO.

                                                                  PLAINTIFF DEMANDS
                                                                  TRIAL BY JURY

          STATE FARM MUTUAL AUTOMIBLE INSURANCE COMPANY

          SERVE:        STATE FARM MUTUAL AUTOMIBLE INSURANCE COMPANY
                        Corporation Service Company, Registered Agent
                        100 Shockoe Slip, Floor 2
                        Richmond, VA 23219-4100

                        Defendant.

                                                       COMPLAINT

                TAKE NOTICE that the undersigned hereby moves the Circuit Court for the City

          of Norfolk, Virginia, at the courthouse thereof for a judgment and award against

          defendant, for the sum of TWO HUNDRED-FIFTY THOUSAND AND 00/ 100

          DOLLARS ($250,000.00) with interest and costs aforesaid.

                1.      That on the 16th day of June, 2016, the plaintiff, HELENE JONES, was

          involved in a motor vehicle accident in which she suffered serious bodily injuries.

                2.       As a result of the motor vehicle accident, the plaintiff incurred medical

          expenses in excess of $135,000.00.

                3.       That at the time of the accident, the plaintiff, HELENE JONES, was an

          insured under an automobile policy: 161 2447-A18-46 issued by the defendant, STATE

                                                              1
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 3 of 15 PageID# 8




 FARM MUTUAL AUTOMIBLE INSURANCE COMPANY, which provided medical

 expense benefits of up to $ 200,000.000 to be paid in the event of injuries incurred as the

 result of an motor vehicle accident.

      4.     A demand has been made on the defendant, STATE FARM MUTUAL

 AUTOMIBLE INSURANCE COMPANY, for payment of plaintiff's medical expense

 benefits.

      5.     The defendant, STATE FARM MUTUAL AUTOMIBLE INSURANCE

 COMPANY, has refused to pay the amount duly owed from plaintiff's benefits under

 the Medical Expense provisions of the aforementioned policy.

      6.     The plaintiff; HELENE JONES, seeks damages for breach of contract by the

 defendant, STATE FARM MUTUAL AUTOMIBLE INSURANCE COMPANY, for

 failure to pay medical expense benefits, and for bad faith for refusal to pay said benefits

 pursuant to Virginia Code (1950, as amended), Sections 8.01-66.1 and 38.2-209.

      7.     That as a result of the defendant, STATE FARM MUTUAL AUTOMIBLE

 INSURANCE COMPANY'S refusal to pay medical expense benefits has resulted in

 additional expenditures as well as caused plaintiff to hire an attorney and incur

 attorney's fees and costs.

      8.     WHEREFORE, plaintiff moves this Court to enter judgment against the

 defendant, STATE FARM MUTUAL AUTOMIBLE INSURANCE COMPANY, for TWO

 HUNDREND FIFTY THOUSAND AND 00/100 Dollars ($250,000.00) pursuant to

 Sections 8.01-66.1 and 38.2-209, Code of Virginia,1950, as amended, plus attorney's fees,

                                              2
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 4 of 15 PageID# 9




 taxable cost, and interest at the rate of 6% provided for in Section 6.1.330.53 of Virginia

 Code (1950, as amended), and grant the relief provided in those sections.



                                                  HEl




 ERIK C. PORCARO, Esquire
 RUTTER MILLS, LLP
 160 W. Brambleton Avenue
 Norfolk, Virginia 23510
 (757) 622-5000
 (757) 623-9189 (facsimile)




                                              3
    Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 5 of 15 PageID# 10



COVER SHEET FOR FILING CIVIL ACTIONS                                                                                                                              CaseNo . ................................................................
COivIMO7~,TWEALTH OF VIRGINIA                                                                                                                                                           (CLFRK'S OFFICE USE ONLY)
                                                    ...................................               Norfolk
                                                                                                          .....................................................                                         ........ Circuit Court
                                                   Helene         Jones
                                                   ...................................                                  ....... v./In re: .....,. State Farm  Mlttual
                                                                                                                                                           .............     Automobile
                                                                                                                                                                         ....... . .. . . . . .. . .Insitrance        Com~an~
                                                                                                                                                                                                     . . . . . . ..............
                                                       PL.4INrIFF(s)                                                                                                                     DEFENDAtvT(S)



I, the undersigned [] plaintiff [] defendant [x] attomey for [x] plaintiff [] defendant hereby notify the Clerk of Court that I am filing
the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL                                                                              ADMINISTRATIVE LAW                                                                  PROBATEAVILLS AND TRUSTS
Subsequent Actions                                                                          [] Appeal/Judicial Review of Decision of                                            [ ] Accounting
  [] Claim Inipleading Third Party Defendant                                                    (select one)                                                                    [ ] Aid and Guidance
      [ ] Monetary Damages                                                                      [ ] ABC Board                                                                   [ ] Appointment (select one)
      [ ] No Monetary Damages                                                                   [ ] Board ofZoning                                                                  [ ] Guardian/Conservator
  [ ] Counterclaim                                                                              [ ] Compensation Board                                                                  [ ] Standby Guardian/Conservator
      [ ] Monetary Damages                                                                      [ ] DMV License Suspension                                                             [ j Custodian/Successor Custodian (UTMA)
      [ ] No Monetary Damages                                                                   [ ] Employee Grievance Decision                                                    [ ] Trust (select one)
  [ ] Cross Claim                                                                               [ ] Employment Commission                                                              [ ] Impress/Declare/Create
   [ ] Interpleader                                                                             [ ] Local Government                                                                   [ ] Refomiation
  [ ] Reinstatement (other thaii divorce or                                                     [ ] Marine Resources Commission                                                    [ ] Will (select one)
       driving privileges)                                                                      [ ] School Board                                                                       [ ] Construe
  [] Removal of Case to Federal Court                                                           [ ] Voter Registration                                                                 [ ] Contested
Business & Contract                                                                             ( ] Other Administrative Appeal
  [ ] Attachment                                                                                                                                                               1bIISCELLANEOUS
  [ ] Confessed Judgment                                                                   DOMESTIC/FAMILY                                                                       [ ] Amend Death Certificate
  ~ Contract Action                                                                         [ ] Adoption                                                                         [ ] Appointnient (select one)
  t ] Contract Specific Performance                                                              [ ] Adoption—Foreign                                                                 [ ] Church Trustee
  [ ] Detinue                                                                               [ ] Adult Protection                                                                      [ ] Conservator of Peace
  [ ] Gamislunent                                                                           [ ) Annulment                                                                             [ ] Marriage Celebrant
Property                                                                                         [ ] Annulment — Counterclaim/Responsive                                         [] Approval of Transfer of Structured
  [ ] Annexation                                                                                      Pleading                                                                        Settlement
  [ ] Condemnation                                                                          [ ] Child Abuse and Neglect—Unfounded                                                [ ] Bond Forfeiture Appeal
  [ ] Ejectment                                                                                  Complaint                                                                       [ ] Declaratory Judgment
  [ ] Encumber/Sell Real Estate                                                             [ ] Civil Contempt                                                                   [ ] Declare Death
  [ ] Enforce Vendor's Lien                                                                 [ ] Divorce (select one)                                                             [ ] Driving Privileges (select one)
  [ ] Escheatinent                                                                               [ j Complaint—Contested*                                                             [ ] Reinstatement pursuant to § 46.2-427
  [ ] Establish Boundaries                                                                       [ ] Complaint—Uncontested*                                                           [ ] Restoration —Habitual Offender or 3rd
  [ ] Landlord/Tenant                                                                            [ ] Counterclaim/Responsive Pleading                                                      Offense
       [ ] Unlawful Decainer                                                                     [ ] Reinstatement —                                                             [ ] Expungement
  [ ] Mechanics Lien                                                                                  C ustody/V isitation/SuppordEquitable                                      [ ] Firearms Riglits — Restoration
  [ j Partition                                                                                       Distribution                                                               [] Forfeiture of Property or Money
  [ ] Quiet Title                                                                           [ ] Separate Maintenance                                                             [ ] Freedom of Information
  [ ] Termination of Mineral Rights                                                              [ ] Separate Maintenance Counterclaim                                           [ ] Injunction
Tort                                                                                                                                                                              [ ] Interdiction
    [ ] Asbestos Litigation                                                                WRITS                                                                                   [ ] Interrogatory
    [ j Compromise Settlement                                                               [ ] Certiorari                                                                         [ ] Judgment Lien-Bill to Enforce
    [ ] Intentional Tort                                                                    [ ] Habeas Corpus                                                                      [ ] Law Enforcement/Public Offcial Petition
   [ ] Medical Malpractice                                                                  [ ] Mandamus                                                                           [ ] Name Change
    [ ] Motor Veliicle Tort                                                                 [ ] Prohibition                                                                        [ ] Referendum Elections
    [ ] Product Liability                                                                   [ ] Quo Warranto                                                                       [ ] Sever Order
    [ ] Nb'rongful Death                                                                                                                                                           [ ] Taxes (select one)
    [ ] Other General Tort Liability                                                                                                                                                    [ ] Co       rroneous State/Local
                                                                                                                                                                                        [ ] D              ent
                                                                                                                                                                                   [ ] V l~gRionfiscati on
                                                                                                                                                                                   [ ] ot      ghts — Restoration
                                                                                                                                                                                   [ O er (please specify)
[] Damages in the amount of S . ~50,000; 00                                                                ............... are claimed.

                          J ~~
................. .... ..111...........................................
                               DATE
                                                                                                                                                                                                        [ ] DEFENDA.*1T
                                                       Erik C. Porcaro
                      .......................................................................................................
                                                              PRINT NAME
                                                     Rutter Millsa.LLP
                                                                   ..............................................                                 *"Contested" divorce means any of the following matters are in
                                      ADDRESS,TELEPHONE NUMBER OF SIGNATOR                                                                        dispute: grounds of divorce, spousal support and maintenance,
                      160      W. Brambleton Avenue, Norfolk, VA 23510
                      .......................................................................................................                     child custody and/or visitation, child support, property distribution
                                                                                                                                                  or debt allocation. An "Uncontested" divorce is filed on no fault
                                              .............................................................................................       grounds and none of the above issues are in dispute.
                                        EMAIL ADDRESs OF SIGNATOR (OPTIONAL)
FORM CC-]416 (MASTER) PAGE ONE 07/16
Case 2:20-cv-00172-AWA-LRL Document
                             . ...
                                    1-1 Filed 04/02/20 Page 6 of 15 PageID# 11
        ~                            .. .
                                                                                     ~     :,.. .   ~r~.'   •..      x

                                                                                         Hampton Roads 757.622.5000
                                                                                              Toll-Free 800.515.3000



                                                             Serving Hampton Roads, Southside, Peninsula and al1 of Virginia
                                                                                                      wwjw.ruttermi(Is.com

                                             March 2, 2020




  VIA ELECTRONIC FILING
  The Honorable George E. Schaefer, III
  Clerk, NorFolk Circuit Court
  Civil Division
  1150 St. Paul's Blvd., 7th Floor
  NorFolk, VA 23510

            Re:     Helene Jones v. State Farm Mutual Automobile Insurance Company
                    Norfolk Circuit Court, Civil Division
                    Filing New Complaint

  Dear Mr. Schaefer:

        Our firm represents the plaintiff in the above-styled case. Enclosed please find a
  Complaint and Civil Cover Sheet for filing with the Court. Please prepare a service
  package for the defendant, State Farm Mutual Automobile Insurance Company.

        I have also enclosed a Plaintiff's First Set of Interrogatories and Request for
  Production of Documents, which need to be served on the defendant along with the
  Process you prepare.

         I will download the service package and forward it to our private process server for
  service of process on the defendant.

     - Thank you for your assistance with this matter. Feel free to conto me with any
  questions or concerns you may have.

                                                      Y)6urs ~ery tru



                                                      Erik C.        rcaro
  ECPlhlb
  Enclosures
  cc:   Anthony Hasson, State Farm (46-8S42-251)




                         NORFOLK                                                 PENINSULA
                  160 W. Brambleton Ave.                                    4702 Washington Ave.
                   Norfolk, Virginia 23510                               Newport News, Virginia 23607
                      Fax: 757.623.9189                                       Fax: 757.623.9189
       Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 7 of 15 PageID# 12
Uploaded: 2020MAR09 15:56 Filed By:HBELL on behalf of Bar# 84793 EPORCARO Reference: EF-63569
E-Filed: 2020MAR09 NORFOLK CC YNOE at 2020MAR09 16:23 CL20003191-00




          VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF NORFOLK

          HELENE JONES,

                         Plaintiff,

          V.                                                        CASE NO.


          STATE FARM MUTUAL AUTOMIBLE INSURANCE COMPANY

          SERVE:         STATE FARM MUTUAL AUTOMIBLE INSURANCE COMPANY
                         Corporation Service Company, Registered Ageiit
                         100 Shockoe Slip, Floor 2
                         Richmond, VA 23219-4100

                         Defendant.

                          PLAINTIFF'S FIRST SET OF INTERROGATORIES,
                        REQUESTS FOR PRODUCTION, AND REQUESTS FOR
                   ADMISSIONS TO STATE FARM MUTUAL INTSURANCE COMPANY.

                   NOW COMES the plaintiff, by counsel, and propounds the following

          Interrogatories, Request for Production of Documents and Things, and Requests for

           Admission upon USAA GENERAL INDEIVINITY COMPANY (hereinafter "USAA"),

           pursuant to the Rules of the Supreme Court of Virginia with said Interrogatories to be

          answered under oath, documents produced, and Requests for Admissions an.swered

           at/to the offices of RUTTER MILLS, L.L.P., 160 W. Brambleton Ave., Norfolk, Virginia

           23510 within twenty-one (28) days of service. '

                                                       DEFINITIONS:

                   A. The terms ':of which you have knowledge" or "your knowledge" or any like

           term includes knowledge of the claimant and knowledge of any person or firm including
                                                                1
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 8 of 15 PageID# 13




  your and/ or defendant's attorney, unless privileged, acting on defendant's and/ or your

  behalf at any and all times.

         S. "Produce" means produce in physical and electronic form. If production

  cannot be made, then defendant must state such and make available, or authorize the

  obtaining of any material requested to be produced, said production or making available

  to be for the purpose of inspection and copying.

         C. "Document" is an all inclusive term and means the original or any authentic

  copy of a writing or other form of record preserving information which is or may be in

  the possession, custody or control of the defendant or of which defendant has knowledge

  of whether or not in the possession, custody or control of the defendant and whether or

  not claimed to be privileged against discovery on any ground including, but not limited

  to, reports, records, li.sts, checks, receipts, invoices, memoranda, correspondence,

  telegrams, communications, schedules, photographs, drawings, charts, recordings, films,

  or any other form of preserved information.         If privilege is claimed in response to any

  Request for Production, then you must include in your respons/es a"privilege log" itemizing the

  material or documents withheld from production by date, addressee/s, author, title, and subject

  matter. In addition, you must identify those persons who have seen the document or to whom

  copies were sent. Finally, you must state with particularity the ground/s for asserting the

  privilege for each and every document.

         D.    "Identify", "identity", or "identification" when used in reference to an

  individual person, company or other entity means to state the full name, business

                                                2
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 9 of 15 PageID# 14




  address, home address, all known telephone numbers of the individual, person,

  company, and/or other entity, and in the case of a person, his/her business affiliation

  and last known position, and when such words are used in reference to a document

  means to describe said document including the nature and content thereof, the date

  thereof, the name and address of the author thereof, or participant therein, the present

  location of the person or entity having custody thereof.

        E.      Unless otherwise indicated, these Interrogatories and Requests for

  Production refer to the time, place and circumstances of the occurrence mentioned or

 complained of in the pleadings.

        F.    If an objection is made to any Interrogatory or Request for Production, a full

 answer/ response should be made to such part of the interrogatory / request that is not

 considered objectionable.

        G. Where knowledge or information in possession of a party is requested, such

  request includes knowledge of the party's agents, representatives and, unless privileged,

  his or her attorneys. When answer is made by a corporation, state the name, address

 and title of the person supplying the information and making the affidavit, together with

  the source of his or her informat-ion. If the inforrnation sought in the interrogatory

 cannot apply to the corporation, the interrogatory seeks information from the person/s

 supplying the answer/s.

        The duty to respond to these interrogatories and requests for production is

 continuing and any responses are to be supplemented upon your obtaining any
                                              3
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 10 of 15 PageID# 15




   knowledge or additional information, including corrections. Theses definitions also

  apply to anyadditional or subsequent discovery propounded to you and/or defendant/s

  by the plaintiff in this case unless otherwise specified.



                                 INTERROGATORIES

        Pursuant to Rule 4:8, plaintiff propounds to you the following Interrogatories:



         1.      Identify the person answering these Interrogatories in accordance with the

  definitions and instructions previously set forth.

         ANSWER:




         2.     State the name, present address, and telephone numbers of all persons

  known or believed by you, your attorneys, agents, representatives, or other acting in your

  behalf to have knowledge of any facts regarding the subject matter of this action, whether

   pertaining to the issue of bodily injuries, or damages.
          -                               ~

          ANSWER:




                                                4
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 11 of 15 PageID# 16




         3.    Identify each policy of insurance you issued to the plaintiff or other

  members of her household which was in full force and effect at the time of this accident

  and provide the policy limits for each coverage, effective dates, and amounts of inedical

   payments or medical expense coverage.

         ANSWER:




         4.    Provide details and reasons for your denial of payment of plaintiff's clairns

  for medical expense reimbursement under plaintiff's automobile policy with State Farm

  Mutual Automobile Insurance Company, under which plaintiff, He1en Jones, was

  covered.

         ANSWER:




                         REOUESTS FOR PRODUCTION

        Pursuant to Rule 4:9, the plaintiff propounds to you the following Requests for

  Production of Documents and Things:

        1.     Any and all statements of any and all parties and/or witnesses.

         RESPONSE•



                                             6~
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 12 of 15 PageID# 17




         2.     Every book, document or other tangible thing of any nature whatsoever

  which you relied on in answering Interrogatories or reviewed by you in answering

  Interrogatories or from which you received any information in answering Interrogatories.

         RESPONSE:




         3.     All documents subpoenaed during the course of this litigation pursu.ant to

  Rule 4:9 and/ or Code of Virginia Section 8.01-417(b) provided Plaintiff agrees to pay for

  reasonable copying costs pursuant to Code Section 8.01-417(b).

         RESPONSE:




         4.     Copies of all policies of insurance listed in Interrogatory number 3.

         RESPONSE:




         5.     Any and all statements given by the plaintiff to any person whether oral or

  in writing.

         RESPONSE:



                                              0
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 13 of 15 PageID# 18




          6.      Copies of aIl reports prepared by any and all ezpert/ s you intend to provide

   testiinony at trial.

          R FSPf1NSF-




          7.      For each and every expert/s who may testify at trial, produce one (1)

  complete copy of each and every document and all material referenced by or relied upon

  by each expert in forming his/ her opinion/ s.

          RESPONSE:




          8.      Copies of all reports by all experts retained regarding the claims made in

  this lawsuit.

          RESPONSE:.




          9.      Every book, document or other tangible thing of any nature whatsoever,

  which you will rely on in support of your Answers to Interrogatories.

          RESPONSE:




                                                7
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 14 of 15 PageID# 19




         10.    Every book, document or other tangible thing of any nature whatsoever,

  including but not limited to, ex parte affidavits, statements in writing, and all recorded

  statements which impeach or relate to the credibility of the plaintiff.

         RESPONSE:




        11.     Every book, document or other tangible thing of any nature whatsoever,

  including but not limited to, ex parte affidavits, statements in writing, and all recorded

  statements which impeach or relate to the credibility of any witness who has knowledge

  of any facts regarding this case.

         RESPONSE:




                                                   I*I



                                                   '~I
Case 2:20-cv-00172-AWA-LRL Document 1-1 Filed 04/02/20 Page 15 of 15 PageID# 20




  Erik C. Porcaro, Esquire
  RUTTER MILLS, LLP
  160 W. Brambleton Avenue
  Norfolk, VA 23510
  (757) 622-5000
  (757) 623-9189 (facsimile)
